EXHIBIT 10.1 SEVENTH AMENDMENT TO CREDIT AGREEMENT THIS SEVENTH AMENDMENT TO CREDIT AGREEMENT (the "Amendment") dated as of August 28, 2009, is to that certain Credit Agreement dated as of January 24, 2003 (as amended and modified from time to time, the "Credit Agreement"), by and among AMERON INTERNATIONAL CORPORATION, a Delaware corporation (the "Borrower"), the subsidiaries of the Borrower from time to time parties thereto and identified as "Guarantors" on the signature pages hereto (the "Guarantors"), the persons from time to time parties thereto and identified as "Lenders" on the signature pages hereto (the "Lenders"), BANK OF AMERICA, N.A., as administrative agent (the "Administrative Agent"), WELLS FARGO BANK, N.A., as documentation agent, and BANC OF AMERICA SECURITIES LLC, as sole lead arranger and book manager. W I T N E S S E T H WHEREAS, the Lenders have, pursuant to the terms of the Credit Agreement, made available to the Borrower and the Guarantors credit facilities in an aggregate amount of $100,000,000; WHEREAS, the parties hereto have agreed to amend the Credit Agreement as set forth herein; NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto agree as follows: A.Definitions.Unless the context otherwise requires, capitalized terms used but not otherwise defined herein shall have the meanings assigned in the Credit Agreement (as amended by this Amendment). B.Amendment.Effective upon satisfaction of the conditions precedent set forth in paragraph C below, the Credit Agreement (including the Schedules and Exhibits thereto) is hereby amended and restated in its entirety as set forth in AnnexI attached hereto.As so amended, the Credit Agreement shall continue in full force and effect. C. Conditions Precedent.This Amendment shall be and become effective as of date hereof when all of the conditions set forth in this paragraph C shall have been satisfied. 1.Execution of Counterparts of Amendment.The Administrative Agent shall have received counterparts of this Amendment, which collectively shall have been duly executed on behalf of each of the Borrower, the Guarantors, the Administrative Agent and the Lenders. 2.Organization Documents.The Administrative Agent shall have received (a) copies of the Organization Documents of each Loan Party certified to be true and complete as of a recent date by the appropriate Governmental Authority of the state or other jurisdiction of its incorporation or organization, where applicable, and certified by a secretary or assistant secretary of such Loan Party to be true and correct as of the date hereof; (b) such certificates of resolutions or other action, incumbency certificates and/or other certificates of Responsible Officers of each Loan Party as the Administrative Agent may require evidencing the identity, authority and capacity of each Responsible Officer thereof authorized to act as a Responsible Officer in connection with this Agreement and the other Loan Documents to which such Loan Party is a party; and (c) such documents and certifications as the Administrative Agent may reasonably require to evidence that each Loan Party is duly organized or formed, and is validly existing, in good standing and qualified to engage in business in (1)the jurisdiction of its incorporation or organization and (2)each jurisdiction where its ownership, lease or operation of properties or the conduct of its business requires such qualification, except to the extent that failure to do so could not reasonably be expected to have a Material Adverse Effect. 3. Opinions of Counsel.The Administrative Agent shall have received, in each case dated as of the Closing Date and in form and substance reasonably satisfactory to the Administrative Agent: (a) a legal opinion of Stephen Johnson, internal general counsel for the Loan Parties; and (b) a legal opinion of Gibson Dunn & Crutcher LLP, general counsel for the Loan Parties. 4. Mortgages.The Administrative Agent shall have received (a) amendments to the Mortgages, which collectively shall have been duly executed on behalf of each Loan Party party thereto and the Collateral Agent and (b) appropriate endorsements to the Mortgage Policies in form and substance reasonably satisfactory to the Administrative Agent. 5. Evidence of Insurance.The Administrative Agent shall have received copies of insurance policies or certificates of insurance of the Loan Parties evidencing liability and casualty insurance meeting the requirements set forth in the Loan Documents, including, but not limited to, naming the Collateral Agent as additional insured (in the case of liability insurance) or loss payee (in the case of hazard insurance) on behalf of the Lenders. 6. Officer's Certificates.The Administrative Agent shall have received a certificate or certificates executed by a Responsible Officer of the Borrower as of the date hereof, in form and substance satisfactory to the Administrative Agent, stating that (A)each Loan Party is in compliance with all existing material financial obligations, (B)all governmental, shareholder and third party consents and approvals, if any, with respect to the Loan Documents and the transactions contemplated thereby have been obtained, (C)no action, suit, investigation or proceeding is pending or threatened in any court or before any arbitrator or governmental instrumentality that purports to affect any Loan Party or any transaction contemplated by the Loan Documents, if such action, suit, investigation or proceeding could reasonably be expected to have a Material Adverse Effect and (D)immediately after giving effect to the transactions contemplated hereby, (1)no Default or Event of Default would result and (2)all representations and warranties contained herein and in the other Loan Documents are true and correct in all material respects (except to the extent that such representations and warranties specifically relate to an earlier date, in which case such representation or warranty shall be true and correct in all material respects as of such earlier date). 7. Lender/Arranger Fees.The Borrower shall have paid (a) to the Administrative Agent, for the account of each Lender (other than the Exiting Lender (defined below)), all agreed upfront fees due and payable to such Persons on the date hereof and (b) to the Administrative Agent and the Arranger, all fees due and payable to such Persons on the date hereof (including amounts payable pursuant to the Fee Letter). Without limiting the generality of the provisions of the last paragraph of Section10.03 of the Credit Agreement, for purposes of determining compliance with the conditions specified in this paragraph C, each Lender that has signed this Amendment shall be deemed to have consented to, approved or accepted or to be satisfied with, each document or other matter required thereunder to be consented to or approved by or acceptable or satisfactory to a Lender unless the Administrative Agent shall have received notice from such Lender prior to the proposed Seventh Amendment Effective Date specifying its objection thereto. 2 D. Expenses.The Borrower agrees to pay all reasonable costs and expenses of the Administrative Agent in connection with the preparation, execution and delivery of this Amendment, including without limitation the reasonable fees and expenses of the Administrative Agent's legal counsel. E.Effect.Except as expressly modified and amended in this Amendment, all of the terms, provisions and conditions of the Credit Agreement and the other Loan Documents are and shall remain in full force and effect and are incorporated herein by reference, and the obligations of the Borrower and the Guarantors under the Credit Agreement and under the other Loan Documents are hereby ratified and confirmed and shall remain in full force and effect.Any and all other documents heretofore, now or hereafter executed and delivered pursuant to the terms of the Credit Agreement are hereby amended so that any reference to the Credit Agreement shall mean a reference to the Credit Agreement as amended hereby.This Amendment is a Loan Document. F.Representations and Warranties.The Borrower and each Guarantor represents and warrants to the Lenders that (i) the representations and warranties set forth in Article VI of the Credit Agreement are true and correct in all material respects on and as of the date hereof, except to the extent that such representations and warranties specifically refer to an earlier date, in which case they shall be true and correct as of such earlier date, (ii) no Default exists and (iii) none of the Borrower or any Guarantor has any counterclaims, offsets, credits or defenses to the Loan Documents and the performance of their respective obligations thereunder, or if the Borrower or any Guarantor has any such claims, counterclaims, offsets, credits or defenses to the Loan Documents or any transaction related to the Loan Documents, the same are hereby waived, relinquished and released in consideration of the Lenders' execution and delivery of this Amendment. G.Counterparts.This Amendment may be executed in any number of counterparts (including facsimile or secure electronic format (.pdf) signatures), each of which when so executed and delivered shall be an original, but all of which shall constitute one and the same instrument.It shall not be necessary in making proof of this Amendment to produce or account for more than one such counterpart. H.Governing Law.This Amendment and the Credit Agreement, shall be governed by and construed in accordance with, the laws of the State of New York. I.Successors and Assigns.This Amendment shall be binding upon and inure to the benefit of the parties hereto and their respective successors and assigns. J. Authorization; Enforceability.The Borrower and each Guarantor hereby represent and warrant as follows: 1.The Borrower and each Guarantor have taken all necessary action to authorize the execution, delivery and performance of this Amendment. 3 2.This Amendment has been duly executed and delivered by the Borrower and each Guarantor, and this Amendment and the Credit Agreement (as amended hereby) constitute the Borrower's and the Guarantors' legal, valid and binding obligations, enforceable in accordance with their terms, except as such enforceability may be subject to (a) Debtor Relief Laws and (b) general principles of equity (regardless of whether such enforceability is considered in a proceeding at law or in equity). 3.No consent, approval, authorization or order of, or filing, registration or qualification with, any court or Governmental Authority or third party (including the holders of any Senior Notes) is required in connection with the execution, delivery or performance by the Borrower or any Guarantor of this Amendment. K.Exiting Lender. 1.The Revolving Commitment and outstanding Loans of BNP Paribas (the "Exiting Lender") under the Credit Agreement are hereby assigned and reallocated without recourse among the other Lenders in the manner provided in Schedule 2.01 to the Credit Agreement (as amended by this Amendment).After giving effect to this Amendment, the Exiting Lender shall no longer have any Revolving Commitment or outstanding Loans or any other obligations under the Credit Agreement.The Exiting Lender joins in the execution of this Amendment solely for purposes of acknowledging and consenting to the assignment and reallocation of its Revolving Commitment and Loans under the Credit Agreement.Concurrently with the effectiveness of Amendment, the Exiting Lender shall have received payment in full for all outstanding Obligations owing to it under the Credit Agreement. 2.Notwithstanding anything in the Credit Agreement or any other Loan Document to the contrary, all assignments and reallocations of Loans and Revolving Commitments pursuant to this paragraph K shall be deemed to be assignments made subject to (other than the payment of a processing and recordation fee, which shall be waived for assignments made pursuant to this paragraph K) and in compliance with Section 11.07 of the Credit Agreement (including, without limitation, the 'Standard Terms and Conditions' applicable to Assignments and Assumptions). 3.In addition, Bank of the West, by its execution and delivery of this Amendment, becomes a Lender under the Credit Agreement. L.Entire Agreement.This Amendment together with the other Loan Documents represent the entire agreement of the parties and supersedes all prior agreements and understandings, oral or written if any, relating to the Loan Documents or the transactions contemplated herein and therein. 4 IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this Amendment to be duly executed under seal and delivered as of the date and year first above written. BORROWER: AMERON INTERNATIONAL CORPORATION By:/s/ James R. McLaughlin Name: James R. McLaughlin Title:SVP, CFO & Treasurer By: /s/ Gary Wagner Name: Gary Wagner Title:President & Chief Operating Officer GUARANTORS: ISLAND READY-MIX CONCRETE, INC. By:/s/ Gary Wagner Name: Gary Wagner Title: Vice President CENTRON INTERNATIONAL INC. By: /s/ Gary Wagner Name: Gary Wagner Title:Vice President AMERICAN PIPE AND CONSTRUCTION INTERNATIONAL By:/s/ Gary Wagner Name: Gary Wagner Title:Vice President & Treasurer AMERON HOLDINGS, INC. (f/k/a Contrad) By:/s/ Gary Wagner Name: Gary Wagner Title:Vice President AMERCOAT CORPORATION By:/s/ Gary Wagner Name: Gary Wagner Title:Vice President BONDSTRAND CORPORATION By:/s/ Gary Wagner Name:Gary Wagner Title:Vice President PSX CORPORATION By:/s/ Gary Wagner Name:Gary Wagner Title: Vice President AMERON COMPOSITES INC. By:/s/ Gary Wagner Name:Gary Wagner Title: Vice President BOLENCO CORPORATION By:/s/ Gary Wagner Name:Gary Wagner Title: Vice President TUBOS CALIFORNIA CORPORATION By:/s/ Gary Wagner Name:Gary Wagner Title: Vice President AGENT: BANK OF AMERICA, N.A., as Administrative Agent By:/s/ Bridgett J. Manduk Name:Bridgett J. Manduk Title: Assistant Vice President LENDERS: BANK OF AMERICA, N.A. By:/s/ G. Scott Lambert Name:G. Scott Lambert Title: Vice President BANK OF THE WEST By:/s/ Brock Mullins Name: Brock Mullins Title: Vice President WELLS FARGO BANK, N.A. By:/s/ Ted Wu Name: Ted Wu Title: Vice President UNION BANK OF CALIFORNIA, N.A. By:/s/ Peter Thompson Name: Peter Thompson Title: Vice President COMERICA BANK By:/s/ Elise M. Moore Name: Elise M. Moore Title: Vice President BANK OF HAWAII By:/s/ Linda R. Ho Name:Linda R. Ho Title:Vice President EXITING LENDER: BNP PARIBAS By:/s/ Joseph Mack Name: Joseph Mack Title: Vice President By:/s/ Todd Rodgers Name: Todd Rodgers Title:Director ANNEX I TO SEVENTH AMENDMENT TO CREDIT AGREEMENT DATED AS OF AUGUST 28, 2009 CREDIT AGREEMENT Dated as of January 24, 2003 among AMERON INTERNATIONAL CORPORATION, as the Borrower, and The Subsidiaries of the Borrower from time to time party hereto, as Guarantors, BANK OF AMERICA, N.A., as Administrative Agent and L/C Issuer, WELLS FARGO BANK, N.A., as Documentation Agent and The Other Lenders Party Hereto BANC OF AMERICA SECURITIES LLC as Sole Lead Arranger and Sole Book Manager TABLE OF CONTENTS Section Page ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1 Defined Terms. 1 Other Interpretive Provisions. 23 Accounting Terms. 23 Rounding. 24 References to Agreements and Laws. 24 Times of Day. 24 Letter of Credit Amounts. 24 Exchange Rates; Currency Equivalents. 24 Additional Permitted Foreign Currencies. 25 Redenomination of Certain Permitted Foreign Currencies. 25 ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS 25 Loans. 25 Borrowings, Conversions and Continuations of Loans. 26 Letters of Credit. 27 Prepayments. 35 Termination or Reduction of Aggregate Revolving Commitments. 36 Repayment of Loans. 36 Interest. 36 Fees. 37 Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate. 37 Evidence of Debt. 38 Payments Generally. 38 Sharing of Payments. 40 ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY 40 Taxes. 40 Illegality. 41 Inability to Determine Rates. 42 Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar Rate Loans. 42 Funding Losses. 43 Matters Applicable to all Requests for Compensation. 44 Survival. 44 ARTICLE IV GUARANTY 44 The Guaranty. 44 Obligations Unconditional. 45 Reinstatement. 46 Certain Additional Waivers. 46 Remedies. 47 Rights of Contribution. 47 Guarantee of Payment; Continuing Guarantee. 48 ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 48 Intentionally Omitted. 48 Conditions to all Credit Extensions. 48 ARTICLE VI REPRESENTATIONS AND WARRANTIES 49 Existence, Qualification and Power; Compliance with Laws. 49 Authorization; No Contravention. 49 Governmental Authorization; Other Consents. 49 i Binding Effect. 49 Financial Statements; No Material Adverse Effect. 50 Litigation. 50 No Default. 51 Ownership of Property; Liens. 51 Environmental Compliance. 51 Insurance. 52 Taxes. 52 ERISA Compliance. 52 Subsidiaries. 53 Margin Regulations; Investment Company Act. 53 Disclosure. 53 Compliance with Laws. 53 Intellectual Property. 54 Solvency. 54 Investments. 54 Business Locations. 54 Brokers' Fees. 54 Labor Matters. 54 Nature of Business. 54 Representations and Warranties from Other Loan Documents. 55 OFAC Matters. 55 ARTICLE VII AFFIRMATIVE COVENANTS 55 Financial Statements. 55 Certificates; Other Information. 56 Notices and Information. 58 Payment of Obligations. 59 Preservation of Existence, Etc. 59 Maintenance of Properties. 59 Maintenance of Insurance. 60 Compliance with Laws. 60 Books and Records. 60 Inspection Rights. 60 Use of Proceeds. 60 Additional Guarantors. 61 Pledged Assets. 61 ARTICLE VIII NEGATIVE COVENANTS 62 Liens. 62 Investments. 63 Indebtedness. 64 Fundamental Changes. 66 Dispositions. 66 Restricted Payments. 67 Change in Nature of Business. 67 Transactions with Affiliates and Insiders. 67 Burdensome Agreements. 67 Use of Proceeds. 68 Financial Covenants. 68 Capital Expenditures. 69 Prepayment of Other Indebtedness, Etc. 69 Organization Documents; Fiscal Year. 69 ii Ownership of Subsidiaries. 69 Sale Leasebacks. 69 ARTICLE IX EVENTS OF DEFAULT AND REMEDIES 70 Events of Default. 70 Remedies Upon Event of Default. 72 Application of Funds. 72 ARTICLE X ADMINISTRATIVE AGENT 73 Appointment and Authority. 73 Rights as a Lender. 73 Exculpatory Provisions. 74 Reliance by Administrative Agent. 74 Delegation of Duties. 75 Resignation of Administrative Agent. 75 Non-Reliance on Administrative Agent and Other Lenders. 76 No Other Duties; Etc. 76 Administrative Agent May File Proofs of Claim. 76 Collateral and Guaranty Matters. 77 ARTICLE XI MISCELLANEOUS 78 Amendments, Etc. 78 Notices and Other Communications; Facsimile Copies. 79 No Waiver; Cumulative Remedies; Enforcement. 81 Attorney Costs, Expenses and Taxes. 81 Indemnification. 82 Payments Set Aside. 83 Successors and Assigns. 84 Confidentiality. 87 Set-off. 87 Interest Rate Limitation. 88 Counterparts. 88 Integration. 88 Survival of Representations and Warranties. 88 Severability. 89 Tax Forms. 89 Replacement of Lenders. 90 Governing Law. 91 Waiver of Right to Trial by Jury. 92 Judgment Currency. 92 USA PATRIOT Act Notice. 92 Electronic Execution of Assignments and Certain Other Documents. 93 No Advisory or Fiduciary Responsibility. 93 SIGNATURES S-1 iii SCHEDULES Commitments and Pro Rata Shares Required Consents, Authorizations, Notices and Filings Insurance 6.13(a) Corporate Structure 6.13(b) Subsidiaries Intellectual Property Matters 6.20(a) Real Properties 6.20(b) Collateral Locations 6.20(c) Chief Executive Office, Jurisdiction of Incorporation, Principal Place of Business Labor Matters Existing Liens Existing Investments Existing Indebtedness Administrative Agent's Office, Certain Addresses for Notices EXHIBITS Form of Loan Notice Form of Revolving Note 7.02(b) Form of Compliance Certificate Form of Joinder Agreement Form of Assignment and Assumption iv CREDIT AGREEMENT This CREDIT AGREEMENT (as amended, modified, restated or supplemented from time to time, the "Agreement") is entered into as of January 24, 2003 by and among AMERON INTERNATIONAL CORPORATION, a Delaware corporation (together with any permitted successors and assigns, the "Borrower"), the Subsidiary Guarantors (as defined herein), the Lenders (as defined herein), and BANK OF AMERICA, N.A., as Administrative Agent and L/C Issuer (each, as defined herein). The Borrower has requested that the Lenders provide credit facilities in an aggregate amount of $100,000,000 (the "Credit Facilities ") for the purposes hereinafter set forth, and the Lenders are willing to do so on the terms and conditions set forth herein. In consideration of the mutual covenants and agreements herein contained, the parties hereto covenant and agree as follows: ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1.01Defined Terms. As used in this Agreement, the following terms shall have the meanings set forth below: "2003 Note Purchase Agreement" means that certain Note Purchase Agreement dated January 24, 2003 among the Borrower and the applicable Senior Noteholders, as the same may be amended, modified, restated or supplemented and in effect from time to time in accordance with the terms hereof. "2005 Note Purchase Agreement" means that certain Note Purchase Agreement dated November 25, 2005 among Ameron (Pte) Ltd. and the applicable Senior Noteholders, as the same may be amended, modified, restated or supplemented and in effect from time to time in accordance with the terms hereof. "Acquisition" by any Person, means the acquisition by such Person, in a single transaction or in a series of related transactions, of all of the Capital Stock or all or substantially all of the Property of another Person or a line of business of another Person, whether or not involving a merger or consolidation with such other Person and whether for cash, property, services, assumption of Indebtedness, securities or otherwise. "Additional Note Purchase Agreement" means a note purchase agreement to be entered into among the Borrower and the applicable Senior Noteholders after the Seventh Amendment Effective Date with respect to Indebtedness permitted by Section 8.03(f)(ii), as the same may be amended, modified, restated or supplemented and in effect from time to time in accordance with the terms hereof. "Additional Senior Notes" means the notes issued by the Borrower in favor of the applicable Senior Noteholders pursuant to the Additional Note Purchase Agreement and in accordance with the terms of this Agreement, as such notes may be amended, modified, restated or supplemented and in effect from time to time in accordance with the terms hereof. "Administrative Agent" means Bank of America in its capacity as administrative agent under any of the Loan Documents, or any successor administrative agent. "Administrative Agent's Office" means, with respect to any Available Currency, the Administrative Agent's address and, as appropriate, account as set forth on Schedule11.02 with respect to such Available Currency, or such other address or account with respect to such Available Currency as the Administrative Agent may from time to time notify the Borrower and the Lenders. "Administrative Questionnaire" means an administrative questionnaire in a form supplied by the Administrative Agent. "Affiliate" means, with respect to any Person, another Person that directly, or indirectly through one or more intermediaries, Controls or is Controlled by or is under common Control with the Person specified."Control" means the possession, directly or indirectly, of the power to direct or cause the direction of the management or policies of a Person, whether through the ability to exercise voting power, by contract or otherwise."Controlling" and "Controlled" have meanings correlative thereto.Without limiting the generality of the foregoing, a Person shall be deemed to be Controlled by another Person if such other Person possesses, directly or indirectly, power to vote 10% or more of the securities having ordinary voting power for the election of directors, managing general partners or the equivalent. "Aggregate Revolving Commitments" means the Revolving Commitments of all the Lenders.The initial amount of the Aggregate Revolving Commitments in effect on the Seventh Amendment Effective Date is ONE HUNDRED MILLION DOLLARS ($100,000,000). "Agreement" shall have the meaning assigned to such term in the heading hereof. "Applicable Rate" means the following percentages per annum, based upon the Consolidated Leverage Ratio as set forth in the most recent Compliance Certificate received by the Administrative Agent pursuant to Section7.02(b): Applicable Rates Pricing Level Consolidated Leverage Ratio Eurodollar Rate Loans Base Rate Loans Letter of Credit Fees Commitment Fee 1 < 1.00 to 1.0 2.75% 1.75% 2.75% 0.375% 2 > 1.00 to 1.0 but < 1.75 to 3.25% 2.25% 3.25% 0.500% 3 > 1.75 to 1.0 3.75% 2.75% 3.75% 0.625% Any increase or decrease in the Applicable Rate resulting from a change in the Consolidated Leverage Ratio shall become effective as of the first Business Day immediately following the date a Compliance Certificate is delivered pursuant to Section7.02(b); provided, however, that if a Compliance Certificate is not delivered when due in accordance with such Section, then, upon the request of the Required Lenders, Pricing Level 3 shall apply as of the first Business Day after the date on which such Compliance Certificate was required to have been delivered until the first Business Day after such Compliance Certificate is delivered.The Applicable Rate in effect from the Seventh Amendment Effective Date through the date that the Borrower delivers the Compliance Certificate for the fiscal quarter ending August 31, 2009 shall be determined based upon Pricing Level 1. "Applicable Time" means, with respect to any borrowings and payments in Permitted Foreign Currencies, the local times in the place of settlement for such Permitted Foreign Currencies as may be determined by the Administrative Agent to be necessary for timely settlement on the relevant date in accordance with normal banking procedures in the place of payment. "Approved Fund" means any Fund that is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that administers or manages a Lender. "Arranger" means Banc of America Securities LLC, in its capacity as sole lead arranger and book manager. "Assignment and Assumption" means an Assignment and Assumption substantially in the form of Exhibit11.07. "Attorney Costs" means and includes all reasonable fees, expenses and disbursements of any law firm or other external counsel and, without duplication, the reasonable allocated cost of internal legal services and all expenses and disbursements of internal counsel. "Attributable Indebtedness" means, on any date, (a)in respect of any Capital Lease of any Person, the capitalized amount thereof that would appear on a balance sheet of such Person prepared as of such date in accordance with GAAP, and (b)in respect of any Synthetic Lease Obligation, the capitalized amount of the remaining lease payments under the relevant lease that would appear on a balance sheet of such Person prepared as of such date in accordance with GAAP if such lease were accounted for as a Capital Lease. "Audited Financial Statements" means the audited consolidated balance sheet of the Borrower and its Restricted Subsidiaries as contained in the Borrower's form 10-K for the fiscal year ended November30, 2008, and the related consolidated statements of income or operations, shareholders' equity and cash flows for such fiscal year of the Borrower and its Restricted Subsidiaries, including the notes thereto. "Availability Period" means, with respect to the Revolving Commitments, the period from the Closing Date to the earliest of (a)the Maturity Date, (b)the date of termination of the Aggregate Revolving Commitments pursuant to Section2.05 and (c)the date of termination of the commitment of each Lender to make Loans and of the obligation of each L/C Issuer to make L/C Credit Extensions pursuant to Section9.02. "Available Currency" means Dollars and any Permitted Foreign Currency. "Bank of America" means Bank of America, N.A. and its successors. "Base Rate" means for any day a fluctuating rate per annum equal to the highest of (a)the Federal Funds Rate plus 1/2 of 1%, (b)the rate of interest in effect for such day as publicly announced from time to time by Bank of America as its "prime rate" and (c) except during a Eurodollar Unavailability Period, the Eurodollar Rate plus 1.0%The "prime rate" is a rate set by Bank of America based upon various factors including Bank of America's costs and desired return, general economic conditions and other factors, and is used as a reference point for pricing some loans, which may be priced at, above, or below such announced rate.Any change in such rate announced by Bank of America shall take effect at the opening of business on the day specified in the public announcement of such change. "Base Rate Loan" means a Loan that bears interest based on the Base Rate.All Base Rate Loans shall be denominated in Dollars. "Borrower" has the meaning specified in the heading hereof. "Borrower Materials" has the meaning specified in Section 7.02. "Borrowing" means a borrowing consisting of simultaneous Loans of the same Type, in the same Available Currency and, in the case of Eurodollar Rate Loans, having the same Interest Period made by each of the Lenders pursuant to Section2.01. "Business Day" means any day other than a Saturday, Sunday or other day on which commercial banks are authorized to close under the Laws of, or are in fact closed in, the state where the Administrative Agent's Office with respect to Obligations denominated in Dollars is located and:(a) if such day relates to any interest rate settings as to a Eurodollar Rate Loan denominated in Dollars or any Base Rate Loan bearing interest at a rate based on the Eurodollar Rate, any fundings, disbursements, settlements and payments in Dollars in respect of any such Eurodollar Rate Loan, or any other dealings in Dollars to be carried out pursuant to this Agreement in respect of any such Eurodollar Rate Loan, means any such day on which dealings in deposits in Dollars are conducted by and between banks in the London interbank eurodollar market; (b) if such day relates to any interest rate settings as to a Eurodollar Rate Loan denominated in Euro, any fundings, disbursements, settlements and payments in Euro in respect of any such Eurodollar Rate Loan, or any other dealings in Euro to be carried out pursuant to this Agreement in respect of any such Eurodollar Rate Loan, means a TARGET Day; (c) if such day relates to any interest rate settings as to a Eurodollar Rate Loan denominated in a currency other than Dollars or Euro, means any such day on which dealings in deposits in the relevant currency are conducted by and between banks in the London or other applicable offshore interbank market for such currency; and (d) if such day relates to any fundings, disbursements, settlements and payments in a currency other than Dollars or Euro in respect of a Eurodollar Rate Loan denominated in a currency other than Dollars or Euro, or any other dealings in any currency other than Dollars or Euro to be carried out pursuant to this Agreement in respect of any such Eurodollar Rate Loan (other than any interest rate settings), means any such day on which banks are open for foreign exchange business in the principal financial center of the country of such currency. "Businesses" means, at any time, a collective reference to the businesses operated by the Consolidated Parties at such time. "Capital Lease" means, as applied to any Person, any lease of any Property (whether real, personal or mixed) by that Person as lessee which, in accordance with GAAP, is required to be accounted for as a capital lease on the balance sheet of that Person. "Capital Stock" means (i)in the case of a corporation, capital stock, (ii)in the case of an association or business entity, any and all shares, interests, participations, rights or other equivalents (however designated) of capital stock, (iii)in the case of a partnership, partnership interests (whether general or limited), (iv)in the case of a limited liability company, membership interests and (v)any other interest or participation that confers on a Person the right to receive a share of the profits and losses of, or distributions of assets of, the issuing Person. "Cash Collateralize" has the meaning specified in Section2.03(g). "Cash Equivalents" means, as at any date, (a)securities issued or directly and fully guaranteed or insured by the United States or any agency or instrumentality thereof (provided that the full faith and credit of the United States is pledged in support thereof) having maturities of not more than twelve months from the date of acquisition, (b)marketable direct obligations issued by any state of the United States or any political subdivision of any such state or any public instrumentality thereof maturing within twelve months from the date of the acquisition thereof and, at the time of acquisition, having a rating of at least A-1 (or the equivalent thereof) or better by S&P or P-1 (or the equivalent thereof) or better by Moody's, (c) Dollar denominated time deposits and certificates of deposit of (i)any Lender, (ii)any domestic commercial bank of recognized standing having capital and surplus in excess of $500,000,000 or (iii)any bank whose short-term commercial paper rating from S&P is at least A-1 or the equivalent thereof or from Moody's is at least P-1 or the equivalent thereof (any such bank being an "Approved Bank"), in each case with maturities of not more than 360 days from the date of acquisition, (d)commercial paper and variable or fixed rate notes issued by any Approved Bank (or by the parent company thereof) or any variable rate notes issued by, or guaranteed by, any domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or P-1 (or the equivalent thereof) or better by Moody's and maturing within twelve months of the date of acquisition, (e)repurchase agreements entered into by any Person with a bank or trust company (including any of the Lenders) or recognized securities dealer having capital and surplus in excess of $500,000,000 for direct obligations issued by or fully guaranteed by the United States in which such Person shall have a perfected first priority security interest (subject to no other Liens) and having, on the date of purchase thereof, a fair market value of at least 100% of the amount of the repurchase obligations and (f)Investments, classified in accordance with GAAP as current assets, in money market investment programs registered under the Investment Company Act of 1940, as amended, which are administered by reputable financial institutions having capital of at least $500,000,000 and the portfolios of which are limited to Investments of the character described in the foregoing subdivisions (a) through (e). "Change of Control" means the occurrence of any of the following events:(a)a "person" or "group" (within the meaning of Sections13(d) and 14(d)(2) of the Securities Exchange Act of 1934) shall have acquired beneficial ownership, directly or indirectly, of, or shall have acquired by contract or otherwise, or shall have entered into a contract or arrangement that, upon consummation, will result in its or their acquisition of, or control over, 30% or more of the outstanding Voting Stock of the Borrower or (b)the occurrence of a "Change of Control" (or any comparable term) under, and as defined in, any Senior Note Agreement.As used herein, "beneficial ownership" shall have the meaning provided in Rule13d-3 of the Securities and Exchange Commission under the Securities Exchange Act. "Closing Date" means January 24, 2003. "Code" means the Internal Revenue Code of 1986. "Collateral" means a collective reference to all real and personal Property (other than Excluded Property) with respect to which Liens in favor of the Collateral Agent are purported to be granted pursuant to and in accordance with the terms of the Collateral Documents. "Collateral Agent" means Bank of America in its capacity as collateral agent under any of the Loan Documents, or any successor collateral agent. "Collateral Documents" means a collective reference to the Security Agreement, the Mortgages and such other security documents as may be executed and delivered by the Loan Parties pursuant to the terms of Section7.13. "Commitment" means, as to each Lender, the Revolving Commitment of such Lender. "Compliance Certificate" means a certificate substantially in the form of Exhibit7.02. "Consolidated Capital Expenditures" means for any period for the Consolidated Parties on a consolidated basis, all capital expenditures, as determined in accordance with GAAP; provided, however, that Consolidated Capital Expenditures shall not include Acquisitions or expenditures to the extent made with the proceeds of any Involuntary Disposition used to purchase property that is useful in the business of the Consolidated Parties. "Consolidated Cash Taxes" means for any period for Consolidated Parties on a consolidated basis, the aggregate of all taxes, as determined in accordance with GAAP, to the extent the same are paid in cash during such period. "Consolidated EBITDA" means, for any period, for the Consolidated Parties on a consolidated basis, determined in accordance with GAAP, an amount equal to the sum of, without duplication, (a)Consolidated Net Income plus (b)Consolidated Interest Charges and all amounts treated as expenses for depreciation and the amortization of intangibles of any kind to the extent included in the determination of Consolidated Net Income, plus (c)all tax expense on or measured by income or capital to the extent included in the determination of Consolidated Net Income plus (d)amounts received as cash dividends or other distributions in respect of equity from Affiliates and Unconsolidated Subsidiaries to the extent not included in the determination of Consolidated Net Income minus (e)equity earnings from Affiliates and Unrestricted Subsidiaries to the extent included in the determination of Consolidated Net Income minus (f)gains on the sale or other disposition of assets to the extent included in the determination of Consolidated Net Income plus (g)losses on the sale or other disposition of assets to the extent included in the determination of Consolidated Net Income plus (h) non-cash extraordinary losses and expenses to the extent included in the determination of Consolidated Net Income (provided that to the extent such non-cash losses and expenses represent an accrual or reserve for future cash disbursements, the future cash disbursements shall be deducted in the periods in which they are made) minus (i)non-cash extraordinary gains and income to the extent included in the determination of Consolidated Net Income; provided, however, that with respect to any Acquisition made in accordance with Section 8.02(g) during such period, the Borrower may also include items (a) through (i) above for such Acquisition in Consolidated EBITDA for such period to the extent that the Borrower has provided to the Administrative Agent (i)financial statements for the target for the portion of such period occurring prior to its Acquisition and (ii) the most recent year-end audited financial statements for the target (which audited statements must be as of a date occurring within five fiscal quarters prior to the date of the Acquisition (even if such date is prior to the applicable measurement period and, therefore, such audited statements are not actually used in computing Consolidated EBITDA for such period)). "Consolidated Fixed Charge Coverage Ratio" means, as of any date of determination, the ratio of (a)the sum of (i)Consolidated EBITDA for the period of the four fiscal quarters most recently ended plus (ii)Consolidated Rental Expenses for such period minus (iii)Consolidated Cash Taxes for such period to (b)the sum of (i)Consolidated Interest Charges for such period plus (ii)Consolidated Scheduled Funded Debt Payments for such period plus (iii)Consolidated Rental Expenses for such period plus (iv) Restricted Payments (other than of the type described in Sections 8.06(a) and (b)) made during such period. "Consolidated Funded Indebtedness" means, as of any date of determination, for the Consolidated Parties on a consolidated basis, without duplication, the sum of (a)all Indebtedness for borrowed money or which has been incurred in connection with the acquisition of assets plus (b)all obligations of such Person issued or assumed as the deferred purchase price of Property or services purchased by such Person (other than trade debt incurred in the ordinary course of business the terms of which require payment within six months of the incurrence thereof) which would appear as liabilities on a balance sheet of such Person plus (c) the Attributable Indebtedness of such Person with respect to Capital Leases and Synthetic Lease Obligations plus (d) the principal portion of all obligations of such Person as an account party in respect of financial letters of credit and bankers' acceptances, including, without duplication, all unreimbursed drafts drawn thereunder plus (e) the aggregate amount of uncollected accounts receivable of such Person subject at such time to a sale of receivables (or similar transaction) to the extent such transaction is effected with recourse to such Person (whether or not such transaction would be reflected on the balance sheet of such Person in accordance with GAAP) plus (f) all Consolidated Funded Indebtedness of others secured by any Lien on, or payable out of the proceeds of production from, Property owned or acquired by a Consolidated Party, whether or not the obligations secured thereby have been assumed by such Consolidated Party plus (g) the Consolidated Funded Indebtedness of any partnership or unincorporated joint venture in which a Consolidated Party is a general partner or a joint venturer to the extent such Consolidated Funded Indebtedness is recourse to such Consolidated Party plus (h) all Guarantees with respect to Consolidated Funded Indebtedness of Persons that are not Consolidated Parties. "Consolidated Interest Charges" means for any period for the Consolidated Parties on a consolidated basis, interest expense (including the amortization of debt discount and premium, the interest component under Capital Leases and the implied interest component of Synthetic Lease Obligations), as determined in accordance with GAAP. "Consolidated Leverage Ratio" means, as of any date of determination, the ratio of (a)Consolidated Funded Indebtedness as of such date to (b)Consolidated EBITDA for the period of the four fiscal quarters most recently ended. "Consolidated Net Income" means for any period for the Consolidated Parties on a consolidated basis, net income or loss after interest expense, income taxes and depreciation and amortization, all as determined in accordance with GAAP. "Consolidated Parties" means a collective reference to the Borrower and the Restricted Subsidiaries of the Borrower, and "Consolidated Party" means any one of them. "Consolidated Rental Expense" means for any period for the Consolidated Parties on a consolidated basis, rental expense under Operating Leases, as determined in accordance with GAAP. "Consolidated Scheduled Funded Debt Payments" means for any period for the Consolidated Parties on a consolidated basis, the sum of all scheduled payments of principal on Consolidated Funded Indebtedness, as determined in accordance with GAAP.For purposes of this definition, "scheduled payments of principal" (a)shall be determined without giving effect to any reduction of such scheduled payments resulting from the application of any voluntary or mandatory prepayments made during the applicable period, (b)shall be deemed to include only the portion of Attributable Indebtedness in respect of Capital Leases and Synthetic Lease Obligations payable during such period and (c)shall not include any voluntary prepayments or mandatory prepayments required pursuant to Section2.04. "Consolidated Secured Funded Indebtedness" means, as of any date of determination, all Consolidated Funded Indebtedness the payment of which is secured by a Lien against any assets of the Consolidated Parties. "Consolidated Tangible Assets" means, as of any date of determination, for the Borrower and its Domestic Restricted Subsidiaries, without duplication, the sum of (a)85% of the book value of accounts receivable (net of allowances) owing to the Borrower and its Domestic Restricted Subsidiaries from account debtors that are located in the United States plus (b) 60% of the book value of inventory of Borrower and its Domestic Restricted Subsidiaries that is located in the United States plus (c) 50% of the depreciated book value of equipment of Borrower and its Domestic Restricted Subsidiaries that is located in the United States plus (d) 80% of the appraised value of owned real property of Borrower and its Domestic Restricted Subsidiaries that is pledged as Collateral plus (e) 50% of the net book value of all other owned real property of Borrower and its Domestic Restricted Subsidiaries that is located in the United States. "Consolidated Tangible Assets Coverage Ratio" means, as of any date of determination, the ratio of (a) Consolidated Tangible Assets as of such date to (b) Consolidated Secured Funded Indebtedness as of such date. "Consolidated Tangible Net Worth" means, as of any date of determination, the sum of (a) consolidated shareholders' equity of the Consolidated Parties as of that date determined in accordance with GAAP minus (b) all assets of the Consolidated Parties that are, in accordance with GAAP, considered to be intangible assets minus (c) minority interests.For the purpose of calculating Consolidated Tangible Net Worth, such calculation shall exclude (i.e., there will be added back to Consolidated Tangible Net Worth) any year-end non-cash adjustment (on an after-tax basis) to shareholders' equity to reflect any Additional Minimum Liability; provided, however, the aggregate incremental amount of all such charges added back to Consolidated Tangible Net Worth after the 2001 fiscal year (i.e. excluding any such charges for fiscal year 2001 and prior years) shall not exceed $45,000,000 on an after-tax basis.For purposes hereof, "Additional Minimum Liability" means, with respect to any Plan, the sum of the absolute values of (x) the unfunded accumulated benefit obligation existing as of the end of the most recently ended fiscal year, plus (y) the Borrower's prepaid pension asset position existing as of the end of the most recently ended fiscal year. "Contractual Obligation" means, as to any Person, any provision of any security issued by such Person or of any agreement, instrument or other undertaking to which such Person is a party or by which it or any of its property is bound. "Control" has the meaning specified in the definition of "Affiliate" set forth in this Section1.01. "Credit Extension" means each of the following: (a)a Borrowing and (b)an L/C Credit Extension. "Debtor Relief Laws" means the Bankruptcy Code of the United States, and all other liquidation, conservatorship, bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement, receivership, insolvency, reorganization, or similar debtor relief Laws of the United States or other applicable jurisdictions from time to time in effect and affecting the rights of creditors generally. "Default" means any event or condition that constitutes an Event of Default or that, with the giving of any notice, the passage of time, or both, would be an Event of Default. "Default Rate" means an interest rate equal to (a)the Base Rate plus (b)the Applicable Rate, if any, applicable to Base Rate Loans plus (c)2% per annum; provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate shall be an interest rate equal to the interest rate (including any Applicable Rate and any Mandatory Cost) otherwise applicable to such Loan plus 2% per annum, in each case to the fullest extent permitted by applicable Laws. "Defaulting Lender" means any Lender that (a)has failed to fund any portion of the Loans or participations in L/C Obligations required to be funded by it hereunder within one Business Day of the date required to be funded by it hereunder, (b)has otherwise failed to pay over to the Administrative Agent or any other Lender any other amount required to be paid by it hereunder within one Business Day of the date when due, unless the subject of a good faith dispute, or (c)has been deemed insolvent or become the subject of a bankruptcy or insolvency proceeding. "Disposition" or "Dispose" means any disposition (including pursuant to a Sale and Leaseback Transaction) of any or all of the Property (including without limitation the Capital Stock of a Subsidiary) of any Consolidated Party whether by sale, lease, licensing, transfer or otherwise, but other than pursuant to any casualty or condemnation event; provided, however, that the term "Disposition" shall be deemed to exclude any Equity Issuance. "Dollar" and "$" mean lawful money of the United States. "Dollar Equivalent" means, at any time, (a) with respect to any amount denominated in Dollars, such amount, and (b) with respect to any amount denominated in any Permitted Foreign Currency, the equivalent amount thereof in Dollars as determined by the Administrative Agent at such time on the basis of the Spot Rate for the purchase of Dollars with such Permitted Foreign Currency. "Domestic Restricted Subsidiary" means any Restricted Subsidiary that is a Domestic Subsidiary. "Domestic Subsidiary" means any Subsidiary that is organized under the laws of any political subdivision of the United States. "Eligible Assignee" means any Person that meets the requirements to be an assignee under Sections 11.07(b)(iii), (v) and (vi) (subject to such consents, if any, as may be required under Section 11.07(b)(iii)). "EMU" means the economic and monetary union in accordance with the Treaty of Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of 1992 and the Amsterdam Treaty of 1998, as amended from time to time. "EMU Legislation" means the legislative measures of the European Council for the introduction of, changeover to or operation of a single or unified European currency (whether known as the "euro" or otherwise). "Environmental Laws" means any and all Federal, state, local, and foreign statutes, laws, regulations, ordinances, rules, judgments, orders, decrees, permits, concessions, grants, franchises, licenses, agreements or governmental restrictions relating to pollution and the protection of the environment or the release of any materials into the environment, including those related to hazardous substances or wastes, air emissions and discharges to waste or public systems. "Environmental Liability" means any liability, contingent or otherwise (including any liability for damages, costs of environmental remediation, fines, penalties or indemnities), of the Borrower, any other Loan Party or any of their respective Restricted Subsidiaries directly or indirectly resulting from or based upon (a)violation of any Environmental Law, (b)the generation, use, handling, transportation, storage, treatment or disposal of any Hazardous Materials, (c)exposure to any Hazardous Materials, (d)the release or threatened release of any Hazardous Materials into the environment or (e)any contract, agreement or other consensual arrangement pursuant to which liability is assumed or imposed with respect to any of the foregoing. "ERISA" means the Employee Retirement Income Security Act of 1974. "ERISA Affiliate" means any trade or business (whether or not incorporated) under common control with the Borrower within the meaning of Section414(b) or (c) of the Code (and Sections414(m) and (o) of the Code for purposes of provisions relating to Section412 of the Code). "ERISA Event" means (a)a Reportable Event with respect to a Pension Plan; (b)a withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to Section4063 of ERISA during a plan year in which it was a substantial employer (as defined in Section4001(a)(2) of ERISA) or a cessation of operations that is treated as such a withdrawal under Section4062(e) of ERISA; (c)a complete or partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is in reorganization; (d)the filing of a notice of intent to terminate, the treatment of a Plan amendment as a termination under Sections4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)an event or condition which constitutes grounds under Section4042 of ERISA for the termination of, or the appointment of a trustee to administer, any Pension Plan or Multiemployer Plan; or (f)the imposition of any liability under TitleIV of ERISA, other than for PBGC premiums due but not delinquent under Section4007 of ERISA, upon the Borrower or any ERISA Affiliate. "Equity Issuance" means any issuance by any Consolidated Party to any Person of (a)shares of its Capital Stock, (b)any shares of its Capital Stock pursuant to the exercise of options or warrants, (c) shares of its Capital Stock pursuant to the conversion of any debt securities to equity or the conversion of any class equity securities to any other class of equity securities or (d)any options or warrants relating to its Capital Stock.The term "Equity Issuance" shall not be deemed to include any Disposition. "Euro" and "EUR" mean the lawful currency of the Participating Member States introduced in accordance with the EMU Legislation. "Eurodollar Rate" means: (a)for any Interest Period with respect to any Eurodollar Rate Loan: (i)the rate per annum equal to the British Bankers Association LIBOR Rate ("BBA LIBOR"), as published by Reuters (or other commercially available source providing quotations of BBA LIBOR as designated by the Administrative Agent from time to time) at approximately 11:00 a.m., London time, two Business Days prior to the commencement of such Interest Period, for deposits in the Available Currency (for delivery on the first day of such Interest Period) with a term equivalent to such Interest Period, or (ii)if the rate referenced in the preceding clause(i) is not available, the rate per annum determined by the Administrative Agent as the rate of interest at which deposits in the applicable Available Currencyfor delivery on the first day of such Interest Period in same day funds in the approximate amount of the Eurodollar Rate Loan being made, continued or converted by Bank of America and with a term equivalent to such Interest Period would be offered by Bank of America's London Branch to major banks in the London interbank eurodollar market at their request at approximately 4:00p.m. (London time) two Business Days prior to the first day of such Interest Period. (b)For any day with respect to an interest rate calculation for a Base Rate Loan, the rate per annum equal to (i) BBA LIBOR at approximately 11:00 a.m., London time, two Business Days prior to such date for Dollar deposits (for delivery on such day) with a term equivalent to one month or (ii) if such rate is not available at such time for any reason, the rate determined by the Administrative Agent to be the rate at which deposits in Dollars for delivery on such day in same day funds in the approximate amount of the Base Rate Loan being made, continued or converted by Bank of America and with a term equivalent to one month would be offered by Bank of America's London Branch to major banks in the London interbank eurodollar market at approximately 11:00 a.m. (London time) two Business Days prior to such day. "Eurodollar Rate Loan" means a Loan that bears interest at a rate based on the Eurodollar Rate.Eurodollar Rate Loans may be denominated in any Available Currency (other than a Base Rate Loan bearing interest at a rate based on the Eurodollar Rate). "Eurodollar Unavailability Period" means any period during which the obligations of the Lenders to make or maintain Eurodollar Rate Loans has been suspended pursuant to Section 3.02 or Section "Event of Default" has the meaning specified in Section9.01. "Excluded Disposition" means, with respect to any Consolidated Party, any Disposition consisting of (i)the sale, lease, license, transfer or other disposition of inventory in the ordinary course of such Consolidated Party's business, (ii)the sale, lease, license, transfer or other disposition of machinery and equipment no longer used or useful in the conduct of such Consolidated Party's business, (iii)any sale, lease, license, transfer or other disposition of Property by such Consolidated Party to any Loan Party, provided that the Loan Parties shall cause to be executed and delivered such documents, instruments and certificates as the Administrative Agent may request so as to cause the Loan Parties to be in compliance with the terms of Section7.13 after giving effect to such transaction, (iv)any Involuntary Disposition by such Consolidated Party, (v)any Disposition by such Consolidated Party constituting a Permitted Investment, (vi)if such Consolidated Party is not a Loan Party, any sale, lease, license, transfer or other disposition of Property by such Consolidated Party to any Consolidated Party that is not a Loan Party, (vii) licenses of intellectual property in the ordinary course of business and (viii) the contribution of life insurance policies to rabbi trusts established in connection with executive compensation plans so long as the cost of the insurance policies so contributed does not exceed $3,000,000 during any fiscal year. "Excluded Property" means, with respect to any Loan Party, including any Person that becomes a Loan Party after the Closing Date as contemplated by Section7.12, (a)any owned real property that is not a Mortgaged Property, (b)any leased real Property, (c)any leased personal Property, (d)any personal Property (including, without limitation, motor vehicles) in respect of which perfection of a Lien is not either (i)governed by the Uniform Commercial Code or (ii)effected by appropriate evidence of the Lien being filed in either the United States Copyright Office or the United States Patent and Trademark Office, (e)any Property which, subject to the terms of Section8.09, is subject to a Lien of the type described in Section8.01(i) pursuant to documents which prohibit such Loan Party from granting any other Liens in such Property and (f) rights in any agreement (i) the grant of a security interest in which would violate the agreement under which such right arises except to the extent provided under Sections 9-406, 9-407and 9-408 of the Uniform Commercial Code, or (ii) to the extent that the pledge or assignment of such agreement requires the consent of any third party unless such third party has consented thereto except to the extent provided under Sections 9-406, 9-407and 9-408 of the Uniform Commercial Code. "Federal Funds Rate" means, for any day, the rate per annum equal to the weighted average of the rates on overnight federal funds transactions with members of the Federal Reserve System arranged by federal funds brokers on such day, as published by the Federal Reserve Bank of New York on the Business Day next succeeding such day; provided that (a) if such day is not a Business Day, the Federal Funds Rate for such day shall be such rate on such transactions on the next preceding Business Day as so published on the next succeeding Business Day, and (b) if no such rate is so published on such next succeeding Business Day, the Federal Funds Rate for such day shall be the average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on such day on such transactions as determined by the Administrative Agent. "Fee Letter" means the letter agreement, dated July 22, 2009, among the Borrower, the Administrative Agent and the Arranger. "Foreign Currency Loan" means a Eurodollar Rate Loan denominated in a Permitted Foreign Currency. "Foreign Lender" has the meaning specified in Section11.15(a)(i). "Foreign Restricted Subsidiary" means any Foreign Subsidiary that is a Restricted Subsidiary. "Foreign Subsidiary" means any Subsidiary that is not a Domestic Subsidiary. "FRB" means the Board of Governors of the Federal Reserve System of the United States. "Fully Satisfied" means, with respect to the Obligations as of any date, that, as of such date, (a)all principal of and interest accrued to such date which constitute Obligations shall have been paid in full in cash, (b)all fees, expenses and other amounts then due and payable which constitute Obligations shall have been paid in cash, (c)all outstanding Letters of Credit shall have been (i)terminated, (ii)fully Cash Collateralized or (iii)secured by one or more letters of credit on terms and conditions, and with one or more financial institutions, reasonably satisfactory to the applicable L/C Issuer and (d)the Commitments shall have expired or been terminated in full. "Fund" means any Person (other than a natural person) that is (or will be) engaged in making, purchasing, holding or otherwise investing in commercial loans and similar extensions of credit in the ordinary course of its activities. "GAAP" means generally accepted accounting principles in the United States set forth in the opinions and pronouncements of the Accounting Principles Board and the American Institute of Certified Public Accountants and statements and pronouncements of the Financial Accounting Standards Board or such other principles as may be approved by a significant segment of the accounting profession in the United States, that are applicable to the circumstances as of the date of determination, consistently applied. "Governmental Authority" means any nation or government, any state or other political subdivision thereof, any agency, authority, instrumentality, regulatory body, court, administrative tribunal, central bank or other entity exercising executive, legislative, judicial, taxing, regulatory or administrative powers or functions of or pertaining to government. "Guarantee" means, as to any Person, any (a)any obligation, contingent or otherwise, of such Person guaranteeing or having the economic effect of guaranteeing any Indebtedness or other obligation payable or performable by another Person (the "primary obligor") in any manner, whether directly or indirectly, and including any obligation of such Person, direct or indirect, (i)to purchase or pay (or advance or supply funds for the purchase or payment of) such Indebtedness or other obligation, (ii)to purchase or lease property, securities or services for the purpose of assuring the obligee in respect of such Indebtedness or other obligation of the payment or performance of such Indebtedness or other obligation, (iii)to maintain working capital, equity capital or any other financial statement condition or liquidity or level of income or cash flow of the primary obligor so as to enable the primary obligor to pay such Indebtedness or other obligation, or (iv)entered into for the purpose of assuring in any other manner the obligee in respect of such Indebtedness or other obligation of the payment or performance thereof or to protect such obligee against loss in respect thereof (in whole or in part), or (b)any Lien on any assets of such Person securing any Indebtedness or other obligation of any other Person, whether or not such Indebtedness or other obligation is assumed by such Person.The amount of any Guarantee shall be deemed to be an amount equal to the stated or determinable amount of the related primary obligation, or portion thereof, in respect of which such Guarantee is made or, if not stated or determinable, the maximum reasonably anticipated liability in respect thereof as determined by the guaranteeing Person in good faith.The term "Guarantee" as a verb has a corresponding meaning. "Guaranteed Obligations" has the meaning set forth in Section 4.06. "Guarantors" means a collective reference to the Subsidiary Guarantors, and "Guarantor" means any one of them. "Guaranty" means the Guaranty made by the Guarantors pursuant to ArticleIV hereof. "Hazardous Materials" means all explosive or radioactive substances or wastes and all hazardous or toxic substances, wastes or other pollutants, including petroleum or petroleum distillates, asbestos or asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious or medical wastes and all other substances or wastes of any nature regulated pursuant to any Environmental Law. "Impacted Lender" means any Lender as to which (a) any L/C Issuer has a good faith belief that such Lender has failed to fulfill its obligations under one or more other syndicated credit facilities or (b) any Person that Controls such Lender has been deemed insolvent or become the subject of a bankruptcy or insolvency proceeding. "Indebtedness" means, with respect to any Person, without duplication, (a)all obligations of such Person for borrowed money, (b)all obligations of such Person evidenced by bonds, debentures, notes or similar instruments, (c)all obligations of such Person under conditional sale or other title retention agreements relating to Property purchased by such Person (other than customary reservations or retentions of title under agreements with suppliers entered into in the ordinary course of business), (d)all obligations of such Person issued or assumed as the deferred purchase price of Property or services purchased by such Person (other than trade debt incurred in the ordinary course of business the terms of which require payment within six months of the incurrence thereof) which would appear as liabilities on a balance sheet of such Person, (e)all obligations of such Person under take-or-pay or similar arrangements, (f)the Attributable Indebtedness of such Person with respect to Capital Leases and Synthetic Lease Obligations, (g)all net obligations of such Person under Swap Contracts, (h)the principal portion of all obligations of such Person as an account party in respect of letters of credit (other than trade letters of credit) and bankers' acceptances, including, without duplication, all unreimbursed drafts drawn thereunder, (i)all obligations of such Person to repurchase any securities issued by such Person at any time prior to the Maturity Date which repurchase obligations are related to the issuance thereof, including, without limitation, obligations commonly known as residual equity appreciation potential shares, (j)the aggregate amount of uncollected accounts receivable of such Person subject at such time to a sale of receivables (or similar transaction) to the extent such transaction is effected with recourse to such Person (whether or not such transaction would be reflected on the balance sheet of such Person in accordance with GAAP), (k)all Indebtedness of others secured by (or for which the holder of such Indebtedness has an existing right, contingent or otherwise, to be secured by) any Lien on, or payable out of the proceeds of production from, Property owned or acquired by such Person, whether or not the obligations secured thereby have been assumed, (l)all Guarantees of such Person with respect to Indebtedness of another Person and (m)the Indebtedness of any partnership or unincorporated joint venture in which such Person is a general partner or a joint venturer to the extent such Indebtedness is recourse to such Person.The amount of any net obligation under any Swap Contract on any date shall be deemed to be the Swap Termination Value thereof as of such date. "Indemnified Liabilities" has the meaning set forth in Section11.05. "Indemnitees" has the meaning set forth in Section11.05. "Intellectual Property" has the meaning set forth in Section6.17. "Intercreditor Agreement" means that certain Amended and Restated Collateral Agency and Intercreditor Agreement dated as of the Second Amendment Effective Date among the Lenders, the Senior Noteholders, the Administrative Agent and the Collateral Agent, as amended, modified, restated or supplemented from time to time. "Interest Payment Date" means, (a)as to any Loan other than a Base Rate Loan, the last day of each Interest Period applicable to such Loan and the Maturity Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan exceeds three months, the respective dates that fall every three months after the beginning of such Interest Period shall also be Interest Payment Dates; and (b)as to any Base Rate Loan, the last Business Day of each March, June, Septemberand Decemberand the Maturity Date. "Interest Period" means, as to each Eurodollar Rate Loan, the period commencing on the date such Eurodollar Rate Loan is disbursed or converted to or continued as a Eurodollar Rate Loan and ending on the date one, two, three or six months thereafter, as selected by the Borrower in its Loan Notice; provided that: (i)any Interest Period that would otherwise end on a day that is not a Business Day shall be extended to the next succeeding Business Day unless such Business Day falls in another calendar month, in which case such Interest Period shall end on the next preceding Business Day; (ii)any Interest Period that begins on the last Business Day of a calendar month (or on a day for which there is no numerically corresponding day in the calendar month at the end of such Interest Period) shall end on the last Business Day of the calendar month at the end of such Interest Period; and (iii)no Interest Period shall extend beyond the Maturity Date. "Investment" in any Person means (a)any Acquisition of such Person, (b)any other acquisition of Capital Stock, bonds, notes, debentures, partnership, joint ventures or other ownership interests or other securities of such other Person, (c)any deposit with, or advance, loan or other extension of credit to, such Person (other than deposits made in connection with the purchase of equipment inventory and supplies in the ordinary course of business) or (d)any other capital contribution to or investment in such Person, including, without limitation, any Guarantee (including any support for a letter of credit issued on behalf of such Person) incurred for the benefit of such Person and any Disposition to such Person for consideration less than the fair market value of the Property disposed in such transaction, but excluding any Restricted Payment to such Person.Investments which are capital contributions or purchases of Capital Stock which have a right to participate in the profits of the issuer thereof shall be valued at the amount (or, in the case of any Investment made with Property other than cash, the book value of such Property) actually contributed or paid (including cash and non-cash consideration and any assumption of Indebtedness) to purchase such Capital Stock as of the date of such contribution or payment.Investments which are loans, advances, extensions of credit or Guarantees shall be valued at the principal amount of such loan, advance or extension of credit outstanding as of the date of determination or, as applicable, the principal amount of the loan or advance outstanding as of the date of determination actually guaranteed by such Guarantees. "Involuntary Disposition" means any loss of, damage to or destruction of, or any condemnation or other taking for public use of, any Property of any Consolidated Party. "IRS" means the United States Internal Revenue Service. "Issuer Documents" means with respect to any Letter of Credit, the Letter of Credit Application, and any other document, agreement and instrument entered into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the L/C Issuer and relating to such Letter of Credit. "Joinder Agreement" means a Joinder Agreement substantially in the form of Exhibit7.12 hereto, executed and delivered by a new Guarantor in accordance with the provisions of Section7.12. "Laws" means, collectively, all international, foreign, Federal, state and local statutes, treaties, rules, guidelines, regulations, ordinances, codes and administrative or judicial precedents or authorities, including the interpretation or administration thereof by any Governmental
